     Case 1:17-cv-00865-NONE-JLT Document 97 Filed 01/06/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    RICHARD GARCIA,                                  Case No. 1:17-cv-00865-NONE-JLT (PC)

12                        Plaintiff,                   ORDER GRANTING DEFENDANT
                                                       PEREZ’S MOTION TO MODIFY
13           v.                                        DISCOVERY AND SCHEDULING
                                                       ORDER
14    R. PEREZ, et al.,
                                                       (Doc. 96)
15                        Defendants.

16

17          Defendant Perez moves to modify the Court’s discovery and scheduling order. (Doc. 96.)

18   Defendant requests that the dispositive motion deadline be extended until April 5, 2021. (Id.) The

19   current deadline is February 4, 2021. (Doc. 87.) Although the time for Plaintiff to file an

20   opposition or a statement of non-opposition to Defendant’s motion has not yet passed, see Local

21   Rule 230(l), the Court finds neither necessary here. Having considered Defendant’s motion,

22   including defense counsel’s supporting declaration, the Court finds good cause to GRANT the

23   request. Accordingly, the Court resets the pretrial dispositive motion deadline to April 5, 2021.

24   All other deadlines remain in effect.

25
     IT IS SO ORDERED.
26
27      Dated:     January 5, 2021                             /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
28
